Title: From Thomas Jefferson to Angelica Schuyler Church, 27 November 1793
From: Jefferson, Thomas
To: Church, Angelica Schuyler



Germantown Nov. 27. 1793.

I have received, my very good friend, your kind letter of Aug. 19. with the extract from that of La Fayette, for whom my heart has been constantly bleeding. The influence of the United States has been put into action, as far as it could be either with decency or effect. But I fear that distance and difference of principle give little hold to Genl. Washington on the jailors of La Fayette. However his friends may be assured that our zeal has not been inactive. Your letter gives me the first information that our dear friend Madame de Corny has been, as to her fortune, among the victims of the times. Sad times indeed! and much lamented victim! I know no country where the remains of a fortune could place her so much at her ease as this, and where public esteem is so attached to worth, regardless of wealth. But our manners, and the state of society here are so different from those to which her habits have been formed, that she would lose more perhaps in that scale.—And Madame Cosway in a convent! I knew that, to much goodness of heart, she joined enthusiasm and religion: but I thought that very enthusiasm would have prevented her from shutting up her adoration of the god of the Universe within the walls of a cloyster; that she would rather have sought the mountain-top. How happy should I be that it were mine that you, she and Mde. de Corny would seek. You say indeed that you are coming to America. But I know that means New York. In the mean time I am going to Virginia. I have at length been able to fix that to the beginning of the new year. I am then to be liberated from the hated occupations of politics, and to sink into the bosom of my family, my farm and my books. I have my house to build, my feilds to form, and to watch for the happiness of those who labor for mine. I have one daughter married to a man of science, sense, virtue, and competence; in whom indeed I have nothing more to wish. They live with me. If the other shall be as fortunate in due process of time, I shall imagine myself as blessed as the most blessed of the patriarchs. Nothing could then withdraw my thoughts a moment from home, but the recollection of my friends abroad. I often put the question Whether yourself and Kitty will ever come to see your friends at Monticello? But it is my affection, and not my experience of things, which has leave to answer. And I am determined
 to believe the answer; because, in that belief, I find I sleep sounder and wake more chearful. En attendant, god bless you; accept the homage of my sincere & constant affection.

Th: Jefferson

